Exhibit 10.1


SUBSCRIPTION AND PURCHASE AGREEMENT
(SERIES B NONCUMULATIVE CONVERTIBLE PERPETUAL PREFERRED STOCK)


MACATAWA BANK CORPORATION

To: Macatawa Bank Corporation
Attn: Chief Financial Officer
10753 Macatawa Drive
Holland, MI 49424


  Re: Series B Noncumulative Convertible Perpetual Preferred Stock - If you wish
to subscribe, please sign and return this Subscription Agreement and the
attached Accredited Investor Questionnaire


        1.        SUBSCRIPTION. The undersigned (the “Subscriber”) hereby offers
and agrees to purchase, and to pay for such number of shares as is set forth on
the signature page hereof, of Series B Noncumulative Convertible Perpetual
Preferred Stock, liquidation value of $1,000 per share (the “Shares”) of
Macatawa Bank Corporation (the “Company”). The Subscriber hereby specifically
accepts and adopts and consents to be bound by each and every provision of this
Subscription and Purchase Agreement (“Agreement”). The Subscriber shall pay for
the Shares at the price of $1,000 per Share, in good funds (e.g. cashier’s
check, personal check or wire transfer), and for that purpose agrees to tender
upon request an amount equal to the total Dollar Amount of Subscription as set
forth on the signature page hereof.

        2.        CLOSING. The Company may conduct one or more closings of the
purchase and sale of the Shares (each one a “Closing” ). Each closing shall
occur at the offices of Varnum, Riddering, Schmidt & Howlett LLP, 333 Bridge
Street, N.W., Suite 1700, Grand Rapids, Michigan 49504 on such dates or at such
other place as may be determined by the Company (each one a “Closing Date”). In
connection with each Closing, the Company or the Company’s transfer agent will
deliver to the Subscriber the Shares, each registered in the undersigned
Subscriber’s name (or in the name of such Subscriber’s nominees as may be
specified by such Subscriber), against payment by the Subscriber of the purchase
price of the Shares.

        3.        ACCEPTANCE. This Agreement is made subject to the Company’s
discretionary right to accept or reject the subscription herein. Following
action by the Company, the Subscriber will be notified as to whether the
subscription has been accepted or rejected. If the Company shall for any reason
reject all or part of this subscription, any amount already paid by the
Subscriber with respect to the rejected subscription, or part thereof, will be
promptly refunded, without interest. Acceptance of this subscription by the
Company will be evidenced by the execution hereof by an officer of the Company.

        4.        REPRESENTATIONS AND WARRANTIES OF SUBSCRIBER. The Subscriber
hereby represents and warrants to the Company as follows, recognizing that the
information contained herein is being furnished to the Company in order for the
Company to

Confidential Information
June 4, 2009 Page 1 of 36


--------------------------------------------------------------------------------



determine whether the Subscriber's subscription to purchase Shares should be
accepted by the Company in light of the requirements of Section 4(2) of the
Securities Act of 1933 (the “Act”) and the rules and regulations promulgated
thereunder, similar sections of the securities laws of various states, and other
relevant factors. The Subscriber understands that (a) the Company will rely on
the information contained herein for purposes of such determination, (b) the
Shares will not be registered under the Act in reliance upon exemptions from
registration afforded under the Act, which may include Regulation D promulgated
thereunder (“Regulation D”), and (c) the Shares, at the time of sale described
herein, will not be registered and/or qualified under any state securities laws.
Subscriber also represents and warrants to the Company as follows:

                A.        Advisors. Subscriber acknowledges that he, she or it
has been advised to consult with their own attorney regarding legal matters
concerning the Company and the Shares and to consult with its tax advisor
regarding the tax consequences of acquiring the Shares. Subscriber hereby
acknowledges and agrees that Keefe, Bruyette & Woods, Inc. has acted as
financial advisor to the Company (and not as an underwriter or placement agent
for the Shares) and has not acted as an advisor to, and does not represent,
Subscriber.

                B.        Private Placement Memorandum and Access to SEC
Filings. Subscriber has received and has had a full opportunity to review the
Company’s Private Placement Memorandum, including the description of the Shares
and Risk Factors contained therein. Subscriber acknowledges that he, she or it
has had full access to the Company’s public filings made pursuant to the
Securities Exchange Act of 1934, as amended, which access can be gained at
http://www.sec.gov, http://www.gsionline.com, http://www.freeedgar.com and
http://www.10kwizard.com. By entering into this Agreement, the undersigned
Subscriber acknowledges receipt of the Company’s Annual Report on Form 10-K for
the year ended December 31, 2008, the Quarterly Report on Form 10-Q for the
quarter ended March 31, 2009, and the proxy statement for the 2009 annual
meeting.

                C.        Shares Not Registered. Subscriber understands that the
Shares have not been registered under the Securities Act or any other Securities
laws but are being offered and sold to Subscribers in reliance upon specific
exemptions from the registration requirements of Federal and State securities
laws and that the Company is relying upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments and understandings of
Subscriber set forth herein in order to determine the applicability of such
exemptions and the suitability of Subscribers to acquire the Shares.

                D.        Investment Experience. The Subscriber is a
sophisticated, accredited and experienced investor with regard to high-risk
investments in restricted securities of the sort referred to herein, and is
willing and able to bear the economic risk of an investment in the Shares in an
amount equal to the amount the Subscriber has subscribed to purchase. The
Subscriber has the knowledge and experience in financial and business matters to
be capable of evaluating the merits and risks of an investment in the Shares.
The Subscriber has adequate means of providing for current needs and personal
contingencies, has no need for liquidity in the investment, and is able to bear
the economic risk of an investment in the Company of the size contemplated. In
making this statement, the Subscriber considered whether the Subscriber could
afford to hold the Shares for an indefinite period and whether, at this time,
the Subscriber could afford a complete loss of an investment in the Shares.

Confidential Information
June 4, 2009 Page 2 of 36


--------------------------------------------------------------------------------



                E.        Accredited Investor Status. The Subscriber has
submitted to the Company a complete and executed “Accredited Investor
Questionnaire” substantially in the form attached hereto as Exhibit A. The
Subscriber hereby certifies that he, she or it is an “Accredited Investor”, as
that term is defined under Rule 501(a) of the Securities Act and all information
which the Subscriber has provided to the Company in the Accredited Investor
Questionnaire is correct and complete as of the date set forth thereon. The
Subscriber is aware that the sale of the Securities is being made in reliance on
Rule 506 of Regulation D, an exemption for non-public offerings under Section
4(2) of the Securities Act.

                F.        Purchase for Own Account. The Subscriber’s purchase of
the Shares will be solely for the Subscriber’s own account and not for the
account of any other person.

                G.        Investment Purpose. The Shares are being acquired by
the Subscriber in good faith for investment and not with a view to distributing
such Shares to others or otherwise reselling said Shares or any portion thereof.
The Subscriber understands that the substance of the above representations is
(i) that the Subscriber does not presently intend to sell or otherwise dispose
of all or any part of the Shares; (ii) that the Subscriber does not now have in
mind the sale or other disposition of all or any part of the Shares on the
occurrence or nonoccurrence of any predetermined event; and (iii) that the
Company is relying upon the truth and accuracy of the representations.

                H.        Investment Risks. The Subscriber understands that the
purchase of the Shares is subject to risks as stated in the Risk Factors section
of the Company’s Private Placement Memorandum, and the Risk Factors disclosed in
the Company’s SEC filings or as otherwise may be applicable to similar
investments. The Subscriber acknowledges that he, she or it has had an
opportunity to review, and upon review, fully understands the Risk Factors
contained in the Private Placement Memorandum and also the Risk Factors
disclosed in the Company’s SEC filings.

                I.        Due Diligence. The Subscriber has relied solely upon
this Subscription Agreement, the Company’s Private Placement Memorandum, the
Certificate of Designation, in substantially the form attached hereto as Exhibit
B, and the independent investigations made by the Subscriber with respect to the
Shares subscribed for herein, and no oral or written representations beyond the
Company’s SEC filings have been made to or been relied upon by the Subscriber.

                J.        Representations Complete. The Subscriber’s
representations in this Agreement are complete and accurate to the best of the
Subscriber’s knowledge, and the Company and its agents may rely upon them. The
Subscriber will notify the Company and any such agent immediately if any
material change occurs in any of this information before the sale of the Shares.

                K.        Transfer Restrictions and Resale. The Shares have not
been registered with the Securities and Exchange Commission. The Shares may be
sold or transferred only in compliance with the applicable securities laws and
regulations, including the Securities Act of 1933, as amended (the “Act”). The
Shares purchased by Subscriber will be “restricted securities” for purposes of
SEC Rule 144 under the Act. The Subscriber agrees to comply with Rule 144 which
permits resales of shares by persons not affiliated with the Company only if the
shares have been held for at least six months. Subscriber acknowledges that due
to the Share’s status as “restricted securities” it may not be possible to
liquidate the undersigned’s investment in the Company during Rule 144‘s six
month holding period (the holding period is one year if the Subscriber is deemed
to be an “affiliate” of the Company).

Confidential Information
June 4, 2009 Page 3 of 36


--------------------------------------------------------------------------------



                L.        SEC Disclosure. The Subscriber understands that any
investor individually, or acting as part of a group who acquires beneficial
ownership of more than 5.0% of the Company’s common stock will be required to
file a Schedule 13G or a Schedule 13D with the Securities and Exchange
Commission.

                M.        Federal Reserve Board Approval. The Subscriber
understands that an acquisition of the Company’s common stock in an amount that
would cause such holder to beneficially own more than 9.9% of the Company’s
common stock outstanding at such time will be subject to the Change in Bank
Control Act, Regulation Y and related rules and regulations and would require
notices filings and Federal Reserve Board advance approval under applicable
banking laws and regulations.

                N.        Legend. The Subscriber understands and agrees that
stop transfer instructions relating to the Shares will be placed in the
Company’s stock transfer ledger, and that the certificates evidencing such
securities will bear legends in substantially the following form:

  “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE “ACT”) AND ARE “RESTRICTED SECURITIES” AS THAT
TERM IS DEFINED IN RULE 144 UNDER THE ACT. THE SECURITIES MAY NOT BE OFFERED FOR
SALE, SOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
ACT, THE AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE SATISFACTION OF THE
ISSUER.”  


Please refer to Section K. above for additional information about transfer
restrictions and resale procedures.

                O.        Binding Obligation. This Agreement when fully executed
and accepted by the Company will constitute a valid and legally binding
obligation of the Subscriber, enforceable in accordance with its terms except
(a) as its obligations may be affected by bankruptcy, insolvency,
reorganization, moratorium or similar laws, or by equitable principles relating
to or limiting creditors’ rights generally and (b) that the remedies of specific
performance, injunction and other forms of equitable relief are subject to
certain tests of equity jurisdiction, equitable defenses and the discretion of
the court before which any proceeding therefore may be brought. The Subscriber,
if it is a partnership, joint venture, corporation, trust or other entity, was
not formed or organized for the specific purpose of acquiring the Shares. The
purchase of the Shares by the Subscriber, if it is an entity, is a permissible
investment in accordance with the Subscriber’s Articles of Incorporation,
bylaws, partnership agreement, articles of organization, declaration of trust or
other similar charter document, and has been duly approved by all requisite
action by the entity’s owners, directors, officers or other authorized managers.
The person signing this document and all documents necessary to consummate the
purchase of the Shares has all requisite authority to sign such documents on
behalf of the Subscriber, if it is an entity.

Confidential Information
June 4, 2009 Page 4 of 36


--------------------------------------------------------------------------------



                P.        No General Solicitation. The Shares were not offered
to the Subscriber by way of general solicitation or general advertising and at
no time was the Subscriber presented with or solicited by means of any leaflet,
public promotional meeting, circular, newspaper or magazine article, radio or
televisions advertisement.

                Q.        Future Issuances. The Company may in the future issue
additional preferred stock, senior debt, subordinated debt, and/or common stock.

                R.        Ranking. Subscriber understands and agrees that the
Shares will rank junior to the Company’s previously issued Series A
Noncumulative Convertible Perpetual Preferred Stock (the “Series A Preferred
Shares”). The outstanding Series A Preferred Shares have an aggregate
liquidation amount of $31,290,000. The fact that the Shares are junior to the
Series A Preferred Shares means that the Company may not pay to the holders of
the Shares any dividends or distribution of assets upon liquidation or winding
up of the Company unless the Company has first paid to the holders of Series A
Preferred Shares the amounts to which the holders of Series A Preferred Shares
are entitled.

        5.        REPRESENTATIONS AND WARRANTIES OF THE COMPANY. In connection
with the agreement to purchase Shares by Subscriber herein, the Company hereby
represents and warrants as follows:

                A.        The Organization. The Company is a corporation duly
organized and validly existing and in good standing under the laws of the State
of Michigan and has all the requisite power and authority to conduct its
business and own and operate its properties, and to enter into and execute this
Agreement and to carry out the transactions contemplated hereby.

                B.        Authority. The Company has the power to execute,
deliver and perform the terms and provisions of this Agreement and has taken all
necessary action to authorize the execution, delivery and performance of this
Agreement, and to authorize the issuance and sale of the Shares contemplated by
this Agreement, and the representatives of the Company executing this Agreement
are duly authorized to do so.

                C.        Capitalization. The authorized capital stock of the
Company consists of 40,000,000 shares of common stock of which 17,166,515 shares
were outstanding as of March 31, 2009, and 500,000 shares of preferred stock of
which 31,290 shares of Series A Noncumulative Convertible Perpetual Stock were
outstanding as of March 31, 2009.

                D.        Binding Obligation. Assuming the due execution and
delivery of this Agreement by the Subscriber, this Agreement is a legal, valid
and binding obligation of the Company enforceable in accordance with its terms
except (a) as its obligations may be affected by bankruptcy, insolvency,
reorganization, moratorium or similar laws, or by equitable principles relating
to or limiting creditors’ rights generally and (b) that the remedies of specific
performance, injunction and other forms of equitable relief are subject to
certain tests of equity jurisdiction, equitable defenses and the discretion of
the court before which any proceeding therefore may be brought.

                E.        No Conflicts. The execution, delivery and performance
of this Agreement and the fulfillment of or compliance with the terms and
provisions hereof, including the issuance and sale of the Shares contemplated by
this Agreement, are not in contravention of or in conflict with any contract to
which the Company is a party or by which the Company or any of its properties
may be bound or affected.

Confidential Information
June 4, 2009 Page 5 of 36


--------------------------------------------------------------------------------



                F.        Validly Issued. Upon receipt by the Company of payment
for the Shares as contemplated by this Agreement and upon issuance of the Shares
in accordance with this Agreement, the Shares will be validly issued and
outstanding, fully paid and non-assessable.

        6.        REGISTRATION RIGHTS. The Company and Subscriber agree to the
registration rights, terms and obligations set forth in Exhibit C hereto.

        7.        OWNERSHIP LIMITATION. The Subscriber covenants that he, she or
it has read and agrees to the Beneficial Ownership Limitation (NASDAQ) set forth
in the Certificate of Designation set forth in Exhibit B hereto.

        8.        CONVERSION PROCEDURES. The conversion procedures described in
the Certificate of Designation, attached hereto as Exhibit B, set forth the
totality of the procedures required by the Subscribers in order to convert the
Shares. The Company shall honor conversions of Shares and shall deliver Common
Stock in accordance with the terms, conditions and time periods set forth in the
Certificate of Designation (as applicable).

        9.        ENTIRE AGREEMENT. This Agreement together with the
Confidentiality Agreement previously executed by the parties hereto and any
other documents executed contemporaneously herewith, constitute the entire
agreement between the parties with respect to the matters covered thereby, and
may only be amended by a writing executed by all parties hereto.

        10.        SURVIVAL OF REPRESENTATIONS. The representations, warranties,
acknowledgements and agreements made herein shall survive issuance of the
Shares.

        11.        WAIVERS. No waiver or modification of any of the terms of
this Agreement shall be valid unless in writing. No waiver of a breach of, or
default under, any provision hereof shall be deemed a waiver of such provision
or of any subsequent breach or default of the same or similar nature or of any
provision or condition of this Agreement.

        12.        COUNTERPARTS. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

        13.        CONFIDENTIALITY AGREEMENT. The Subscriber and the Company
agree that the provisions of the Confidentiality Agreement previously signed by
them in connection with the private placement of the Shares remains in full
force and effect.

        14.        NOTICES. Except as otherwise required in this Agreement, any
notice required or permitted under this Agreement shall be given in writing and
shall be deemed effectively given upon personal delivery or upon deposit with
the United States Post Office, by registered or certified mail, postage prepaid,
addressed to the last known address of the party.

Confidential Information
June 4, 2009 Page 6 of 36


--------------------------------------------------------------------------------



        15.        NON-ASSIGNABILITY. The obligations of a party hereunder shall
not be delegated or assigned to any other party without the prior written
consent of the other party hereto.

        16.        GOVERNING LAW. This Subscription Agreement shall be governed
by and construed and enforced in accordance with the laws of the State of
Michigan, excluding those provisions related to the conflict of laws of
different jurisdictions if the effect of the application of those provisions
will be to require the application of the laws of a jurisdiction other than
Michigan. Each party consents to the jurisdiction of the state of federal courts
in Kent County, Michigan, which will be the sole venue for resolution of all
disputes related to this Agreement. THE PARTIES HERETO WAIVE THE RIGHT TO TRIAL
BY JURY IN CONNECTION WITH ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT.

Attachments: Annual Report on Form 10-K for the year ended December 31, 2008
Quarterly Report on Form 10-Q for the quarter ended March 31, 2009 Proxy
Statement


        IN WITNESS WHEREOF, the Subscriber has executed this Agreement and
declares that it is truthful and correct.


[SIGNATURE PAGES FOLLOW]

Confidential Information
June 4, 2009 Page 7 of 36


--------------------------------------------------------------------------------




INDIVIDUALS SIGN HERE:

(Check One) [__] Community Property X (Both spouses must sign) X [__]
Individually X [__] Joint tenants with right of survivorship
(Both must sign)   Print Name [__] Tenants in common
(All must sign)   Print Names
    Print Names
  Note: Please notify the Company   if you plan to invest funds Address in an
individual retirement
account (IRA).   Address
      Telephone Number
      Social Security Number



Number of Shares Subscribed for Purchase:
     
Dollar Amount of Subscription:

($1,000 per Share)
    (write out dollar amount)

Date: _______________, 2009



SIGNATURE PAGE FOR INDIVIDUALS

Confidential Information
June 4, 2009 Page 8 of 36


--------------------------------------------------------------------------------




ENTITIES SIGN HERE:

[__] Partnerships or Limited   Liability Company Print Partnership or LLC Name
By: Authorized Signature

  [__] Corporation   Print Corporate Name
  By: Authorized Signature

  Title:  
 
[__] As Custodian, Trustee or Agent   Print Name
By: Authorized Signature

    Title, if applicable
  All Entities Complete        Address
    Address
    Telephone Number
  Tax I.D. No.:
Number of Shares Subscribed for Purchase:
   
Dollar Amount Subscribed for:
($1,000 per Share)
    Date: ___________, 2009 (write out dollar amount)




SIGNATURE PAGE FOR ENTITIES

Confidential Information
June 4, 2009 Page 9 of 36


--------------------------------------------------------------------------------




PAYER'S NAME: MACATAWA BANK CORPORATION

SUBSTITUTE
Form W-9
Department of the Treasury
Internal Revenue Service

Payer's Request for Taxpayer
Identification Number
(See Instruction No. 7)
Please fill in your name and address below: Part 1 - TAXPAYER IDENTIFICATION NO.
- FOR ALL ACCOUNTS ENTER YOUR TAXPAYER IDENTIFICATION NUMBER ON THE APPROPRIATE
LINE. FOR MOST INDIVIDUALS, SOLE PROPRIETORS, AND REVOCABLE TRUSTS THIS IS YOUR
SOCIAL SECURITY NUMBER. FOR OTHER ENTITIES, IT IS YOUR EMPLOYER IDENTIFICATION
NUMBER. ________________
Social Security Number

OR
________________
Employer Identification Number(s)


_____________________
Name

_____________________
Business name, if different from above

Check appropriate box

[_] Individual/Sole proprietor
[_] Partnership
[_] Trust
[_] Corporation
[_] Limited Liability Company. Enter tax
classification (D = disregarded entity, C =
corporation, P = partnership) _____
[_] Other ________________

[_] Exempt from backup withholding

_____________________
Address (number and street)

_____________________
City, State and Zip Code Part 2 - Certification - Under penalties of perjury, I
certify that:

(1) The number shown on the form is my correct Taxpayer Identification
     Number (or I am waiting for a number to be issued to me) and
(2) I am not subject to backup withholding either because (a) I am
     exempt from backup withholding, or (b) I have not been notified by
     the Internal Revenue Service ("IRS") that I am subject to backup
     withholding as a result of a failure to report all interest or
     dividends, or (c) the IRS has notified me that I am no longer
     subject to backup withholding; and
(3) I am a U.S. citizen or other person (including a U.S. resident
     alien).


Certificate Instructions - You must cross out item 2 above if you have been
notified by the IRS that you are currently subject to backup withholding because
you have failed to report all interest and dividends on your tax return and you
have not been notified by the IRS that you are no longer subject to backup
withholding.

SIGNATURE _____________________ DATE _______________, 2009



SUBSCRIBERS: PLEASE COMPLETE AND SIGN THE SUBSTITUTE IRS FORM W-9 ABOVE.

Confidential Information
June 4, 2009 Page 10 of 36


--------------------------------------------------------------------------------



        SUBSCRIPTION AND PURCHASE AGREEMENT ACCEPTED:

[__] IN FULL or [__] for $_____________________

MACATAWA BANK CORPORATION
a Michigan Corporation

By: ________________________________

  Name: ________________________


  Title: ________________________



Date: ________________, 2009

Confidential Information
June 4, 2009 Page 11 of 36


--------------------------------------------------------------------------------




EXHIBIT A
MACATAWA BANK CORPORATION
ACCREDITED INVESTOR QUESTIONNAIRE


NOTE: INDIVIDUALS MUST COMPLETE SECTION I AND CORPORATIONS, PARTNERSHIPS, TRUSTS
AND OTHER ENTITIES MUST COMPLETE SECTION II

ALL QUESTIONS IN THE APPROPRIATE SECTION MUST BE ANSWERED


SECTION I. QUESTIONS FOR INDIVIDUALS

1. Name: ___________________________________

2. U.S. Citizen: Yes____ No____ Age:___________

3. Social Security No.:________________________

4. Accredited Investor Suitability Requirements. An individual will qualify as
an Accredited Investor as defined in Rule 501(a) of the Securities Act of 1933
(“Securities Act”) if he or she meets any one of the following requirements. The
undersigned entity certifies that he/she is an Accredited Investor because:

Yes____ No____ (A) I am a natural person and had an individual net worth on the
date hereof (or joint net worth with my spouse) in excess of $1 million
(including my home, home furnishings and automobiles).


Yes____ No____ (B) I am a natural person and had an individual income in excess
of $200,000 in each of the two most recent years and reasonably expect an income
in excess of $200,000 in the current year. For these purposes “income” means my
individual adjusted gross income for federal income tax purposes, plus (i) any
deduction for long term capital gain; (ii) any deduction for depletion; (iii)
any exclusion for interest; and (iv) any losses of a partnership allocated to an
individual limited partner.


Yes____ No____ (C) I am a natural person and had a joint income with my spouse
in excess of $300,000 in each of the two most recent years and reasonably expect
joint income with my spouse in excess of $300,000 in the current year. For these
purposes “income” shall be determined as set forth in Section 4(B) above.


Confidential Information
June 4, 2009 Page 12 of 36


--------------------------------------------------------------------------------




SECTION II. QUESTIONS FOR CORPORATIONS, PARTNERSHIPS, TRUSTS AND OTHER ENTITIES

1. Name of Entity: _____________________________________________

2. Type of Entity (corporation, partnership, LLC etc.) _____________________

3. Date of Organization: _________________________________________

4. State of Organization: _________________________________________

5. Federal Taxpayer Identification No.: _____________________________

6. Accredited Investor Suitability Requirements:

Yes____ No____ (A) Was the entity formed for the specific purpose of investing
in the securities (as defined in Section 3(a)(10) of the Securities Exchange Act
of 1934 ((the “Exchange Act”)) or in the equity securities (as defined in
Section 3(a)(11) of the Exchange Act) of Macatawa Bank Corporation?


7. If your answer to question 6(A) above is “No,” CHECK whichever of the
following statements is applicable to the entity; if your answer to question
6(A) is “Yes” or if none of the statements in clause 7(A) below is applicable,
the entity must be able to certify to statement 7(B) below in order to qualify
as an Accredited Investor.

(A) The undersigned entity certifies that it is an Accredited Investor because
it is:

Yes____ No____ (i) a corporation, partnership, or limited liability company, not
formed for the specific purpose of acquiring the securities or equity securities
of Macatawa Bank Corporation, with total assets in excess of $5,000,000;


Yes____ No____ (ii) a bank, as defined in Section 3(a)(2) of the Securities Act,
or a savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act, whether acting in an individual or fiduciary
capacity;


Yes____ No____ (iii) a broker or dealer registered pursuant to Section 15 of the
Exchange Act;


Yes____ No____ (iv) an insurance company as defined in Section 2(13) of the
Securities Act;


Yes____ No____ (v) an investment company registered under the Investment Company
Act of 1940 ("1940 Act");


Yes____ No____ (vi) an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974, provided that (A) the investment
decision is made by a plan fiduciary, as defined in Section 3(21) of such


Confidential Information
June 4, 2009 Page 13 of 36


--------------------------------------------------------------------------------



  act, and the plan fiduciary is either a bank, insurance company or registered
investment adviser, or (B) the employee benefit plan has total assets in excess
of $5,000,000, or (C) the plan is a self-directed plan and the investment
decisions are made solely by persons that are Accredited Investors (if
self-directed plan with more than one investment account: (1) each participant
must maintain a separate investment account within the plan, and (2) the funds
of the separate investment accounts within the plan must not be commingled);


Yes____ No____ (vii) a private business development company as defined in
Section 202(a)(22) of the 1940 Act;


Yes____ No____ (viii) an organization described in Section 501(c)(3) of the
Internal Revenue Code of 1986, as amended, not formed for the specific purpose
of acquiring the securities or equity securities of Macatawa Bank Corporation,
with total assets in excess of $5,000,000; or


Yes____ No____ (ix) a trust, with total assets in excess of $5,000,000, not
formed for the specific purpose of acquiring the securities or equity securities
of Macatawa Bank Corporation, whose subscription is directed by a sophisticated
person as defined in Rule 506(b)(2)(ii) promulgated under the Securities Act.


  If none of the above apply, please complete 7(B) below:


(B) The undersigned entity certifies that it is an Accredited Investor because
each of its stockholders, partners, LLC members or other equity holders meets at
least one of the following conditions:


Yes____ No____ (i) He/She is a natural person and had an individual net worth
(or joint net worth with spouse) at the time of subscription in excess of $1
million (including home, home furnishings and automobiles).


Yes____ No____ (ii) He/She is a natural person and had an individual income in
excess of $200,000 (or joint income with spouse in excess of $300,000) in each
of the two most recent years and reasonably expects an individual income in
excess of $200,000 (or joint income with spouse in excess of $300,000) in the
current year. For these purposes “income” means individual adjusted gross income
for federal income tax purposes, plus (i) any deduction for long term capital
gains; (ii) any deduction for depletion; (iii) any exclusion for interest; or


Yes____ No____ (iii) The stockholder, partner or other equity holder is a
corporation, partnership, trust or other entity which meets the description of
at least one of the organizations specified in statement 7(A) above or whose
stockholders, partners or other equity holders meet at least one of the
descriptions in this statement 7(B).


Confidential Information
June 4, 2009 Page 14 of 36


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed this Investor Questionnaire
this ____ day of ___________, 2009, and declares that it is truthful and
correct.

Name of Investor or Entity:  
Signature of Investor or Representative:  
If an Entity, Name and Title of Signatory:  
Address:  
   

Confidential Information
June 4, 2009 Page 15 of 36


--------------------------------------------------------------------------------




EXHIBIT B
MACATAWA BANK CORPORATION
CERTIFICATE OF DESIGNATION

______________________

CERTIFICATE OF ADOPTION OF RESOLUTION
DESIGNATING AND PRESCRIBING RIGHTS,
PREFERENCES AND LIMITATIONS
OF SERIES B NONCUMULATIVE CONVERTIBLE
PERPETUAL PREFERRED STOCK
OF
MACATAWA BANK CORPORATION

        The undersigned Company executes the following certificate pursuant to
the provisions of Section 302, Act 284, Public Acts of 1972, as amended:

        A.        The present name of the Company is Macatawa Bank Corporation
(the “Company”).

        B.        The identification number assigned by the Bureau is: 502 582.

        C.        The following is a true and correct copy of a resolution
designating and prescribing the relative rights, preferences and limitations of
the Company’s Series B Noncumulative Convertible Perpetual Preferred Stock,
which was duly adopted by the Company’s Board of Directors (“Board of
Directors”) on June 18, 2009.

          RESOLVED, that pursuant to the authority vested in the Board of
Directors of this Company in accordance with the provisions of its Articles of
Incorporation, as amended, a series of preferred stock of the Company be and
hereby is created and the designation, amount, qualifications, limitations and
other rights and restrictions of the shares of such series are as follows:  



DESIGNATION OF SERIES B NONCUMULATIVE
CONVERTIBLE PERPETUAL PREFERRED STOCK

        1.        Designation; Ranking.


        (a)        The designation of the series of preferred stock shall be
Series B Noncumulative Convertible Perpetual Preferred Stock (the “Series B
Preferred Stock”). Each share of Series B Preferred Stock shall be identical in
all respects to every other share of Series B Preferred Stock.


        (b)        The Series B Preferred Stock shall rank, with respect to
dividend rights and rights upon the liquidation, dissolution or winding up of
the Company:


                (i)        senior to the Common Stock and any other class or
series of the Company’s capital stock that the Company may issue in the future
the terms of which do not expressly provide that it ranks on a parity with, or
senior to, to the Series B Preferred Stock (“Junior Stock”);


Confidential Information
June 4, 2009 Page 16 of 36


--------------------------------------------------------------------------------



                (ii)        equally with any class or series of the Company’s
capital stock that the Company may issue in the future the terms of which
expressly provide that such class or series shall rank on a parity with the
Series B Preferred Stock (“Parity Stock”);


                (iii)        junior to any class or series of the Company’s
capital stock that the Company may issue in the future the terms of which
expressly provide that such class or series shall rank senior to the Series B
Preferred Stock;


                (iv)        junior to the Company’s Series A Noncumulative
Convertible Perpetual Preferred Stock; and


                (v)        junior to all of the Company’s existing and future
indebtedness and other liabilities, including, without limitation, all existing
and future issuances of trust preferred securities.


        In addition, the Series B Preferred Stock, with respect to dividends
rights and rights upon the liquidation, dissolution or winding up of the Company
will be subordinated to existing and future indebtedness of the Company’s
subsidiaries.

        2.        Number of Shares. The number of authorized shares of Series B
Preferred Stock shall be 15,000. The Company shall have the authority to issue
fractional shares of Series B Preferred Stock.

        3.        Definitions. As used herein with respect to the Series B
Preferred Stock:

          “Board of Directors” has the meaning set forth in the recitals above.


          “Business Day” means any weekday that is not a legal holiday in New
York, New York or Chicago, Illinois and is not a day on which banking
institutions in New York, New York or Chicago, Illinois are authorized or
required by law or regulation to be closed.


          “Closing Price” of the Common Stock on any date of determination means
the closing sale price or, if no closing sale price is reported, the last
reported sale price at 4:00 p.m., New York City time, of the shares of the
Common Stock on the Nasdaq Global Select Market on such date. If the Common
Stock is not traded on the Nasdaq Global Select Market on any date of
determination, the Closing Price of the Common Stock on such date of
determination means the closing sale price as reported in the composite
transactions for the principal U.S. national or regional securities exchange on
which the Common Stock is so listed, or, if no closing sale price is reported,
the last reported sale price on the principal U.S. national or regional
securities exchange on which the Common Stock is so listed at 4:00 p.m., New
York City time, or if the Common Stock is not so listed on a U.S. national or
regional securities exchange, but is quoted on the OTC Bulletin Board (or any
successor thereof), the last quoted bid price thereon at 4:00 p.m., New York
City time, or if the Common Stock is not listed on a national or regional
securities exchange or quoted on the OTC Bulletin Board (or any successor
thereof), the last quoted bid price for the Common Stock in the over-the-counter
market as reported by Pink Sheets LLC or similar organization at 4:00 p.m., New
York City time, or, if that bid price is not available, the market price of


Confidential Information
June 4, 2009 Page 17 of 36


--------------------------------------------------------------------------------



  the Common Stock on that date as determined by a nationally recognized
investment banking firm (unaffiliated with the Company) retained by the Company
for this purpose.


          “Common Stock” means the common stock of the Company or any other
shares of the capital stock of the Company into which such shares of common
stock shall be reclassified or changed.


          “Company”has the meaning set forth in the recitals above.


          “Conversion Agent” means the Transfer Agent acting in its capacity as
conversion agent for the Series B Preferred Stock, and its successors and
assigns.


          “Conversion at the Option of the Company Date” shall have the meaning
set forth in Section 9(c).


          “Conversion Date”shall have the meaning set forth in Section 8(d).


          “Conversion Notice” shall have the meaning set forth in Section 8(d).


          “Conversion Price” is Six and 00/100 Dollars ($6.00) as adjusted from
time to time as provided in Section 10.


          “Conversion Rate” means, for each share of Series B Preferred Stock,
an amount equal to the quotient of $1,000, divided by the Conversion Price in
effect at the time of conversion.


          “Dividend Payment Date” shall have the meaning set forth in Section
4(a).


          “Dividend Period”shall have the meaning set forth in Section 4(a).


          “Dividend Record Date” shall have the meaning set forth in Section
4(a).


          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the regulations promulgated thereunder.


          “Federal Reserve” means the Board of Governors of the Federal Reserve
System.


          “Holder” means the Person in whose name the shares of the Series B
Preferred Stock are registered, which may be treated by the Company, Transfer
Agent, Registrar, paying agent and Conversion Agent as the absolute owner of the
shares of Series B Preferred Stock for the purpose of making payment and
settling the related conversions and for all other purposes.


          “Issuance Limitation” shall have the meaning set forth in Section
7(c).


          “Junior Stock” shall have the meaning set forth in Section 1(b)(i).


          “Liquidation Event” shall have the meaning set forth in Section 5(a).


Confidential Information
June 4, 2009 Page 18 of 36


--------------------------------------------------------------------------------



          “Notice of Conversion at the Option of the Company” shall have the
meaning set forth in Section 9(c).


          “Parity Stock” shall have the meaning set forth in Section 1(b)(ii).


          “Person” means a legal person, including any individual, company,
estate, partnership, joint venture, association, joint-stock company, limited
liability company or trust.


          “Registrar” means the Transfer Agent acting in its capacity as
registrar for the Series B Preferred Stock, and its successors and assigns.


          “Sale Transaction” means any consolidation or merger of the Company or
similar transaction or any sale, lease or other transfer in one transaction or a
series of transactions of all or substantially all of the property and assets of
the Company to any Person, in each case pursuant to which the Common Stock will
be converted into cash, securities or other property, other than pursuant to a
transaction in which the Persons that “beneficially owned” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, voting stock of the
Company immediately prior to such transaction beneficially own, directly or
indirectly, voting stock representing a majority of the total voting power of
all outstanding classes of voting stock of the continuing or surviving Person
immediately after the transaction.


          “Senior Stock” shall mean any class or series of the Company’s capital
stock that the Company may issue in the future the terms of which expressly
provide that such class or series shall rank senior to the Series B Preferred
Stock, and also includes the Company’s Series A Noncumulative Convertible
Perpetual Preferred Stock.


          “Series B Preferred Stock” shall have the meaning set forth in Section
1.


          “Special Conversion Event” means, at any time on or after July 31,
2012, in the event that (i) the Closing Price equals or exceeds one hundred
twenty percent (120%) of the then prevailing Conversion Price for at least
twenty (20) Trading Days in a period of thirty (30) consecutive Trading Days,
and (ii) the Company has paid in full all dividends on the shares of Series B
Preferred Stock for four (4) consecutive Dividend Periods.


          “Trading Day” means, for purposes of determining the Closing Price, a
Business Day on which the shares of Common Stock:


                (i)        are not suspended from trading on any national or
regional securities exchange or association or over-the-counter market at the
close of business; and


                (ii)        have traded at least once on the national or
regional securities exchange or association or over-the-counter market that is
the primary market for the trading of the Common Stock.


Confidential Information
June 4, 2009 Page 19 of 36


--------------------------------------------------------------------------------



          “Transfer Agent” means Registrar and Transfer Company acting as
Transfer Agent, Registrar, paying agent and Conversion Agent for the Series B
Preferred Stock, and its successors and assigns.


        4.        Dividends.

        (a)        Rate. Holders shall be entitled to receive, if, as and when
declared by the Company’s Board of Directors or any duly authorized committee
thereof, but only out of assets legally available therefor, non-cumulative
dividends on the liquidation preference of $1,000.00 per share of Series B
Preferred Stock, and no more, payable quarterly in arrears on the last day of
March, June, September and December; provided, however, if any such day is not a
Business Day, then payment of any dividend otherwise payable on that date will
be made on the next succeeding day that is a Business Day, unless that next
succeeding day falls in the next calendar year, in which case payment of such
dividend will occur on the immediately preceding Business Day (in either case,
without any interest or other payment in respect of such delay) (each such day
on which dividends are payable a “Dividend Payment Date”). The period from and
including the date of issuance of the Series B Preferred Stock or any Dividend
Payment Date to, but excluding, the next Dividend Payment Date is a “Dividend
Period.” Dividends on each share of Series B Preferred Stock will accrue on the
liquidation preference of $1,000.00 per share at a rate per annum equal to nine
percent (9.0%). The record date for payment of any declared dividends on the
Series B Preferred Stock will be the 15th day of the last month in each calendar
quarter (each, a “Dividend Record Date”). Any such day that is a Dividend Record
Date will be a Dividend Record Date whether or not such day is a Business Day.
The amount of dividends payable will be computed on the basis of a 360-day year
of twelve 30-day months. Dividends shall be payable in cash.


        (b)        Non-Cumulative Dividends. If the Company’s Board of Directors
or any duly authorized committee thereof does not declare a dividend on the
Series B Preferred Stock for any Dividend Period prior to the related Dividend
Payment Date, that dividend will not accrue, and the Company will have no
obligation to pay, and Holders shall have no right to receive, a dividend for
that Dividend Period on the related Dividend Payment Date or at any future time,
whether or not dividends on the Series B Preferred Stock or any other series of
preferred stock or common stock are declared for any subsequent Dividend Period
with respect to Series B Preferred Stock, Junior Stock or any other class or
series of authorized preferred stock of the Company. References herein to the
“accrual” of dividends refer only to the determination of the amount of such
dividend and do not imply that any right to a dividend arises prior to the date
on which a dividend is declared.


        (c)        Priority of Dividends. So long as any share of Series B
Preferred Stock remains outstanding, unless as to a Dividend Payment Date, full
dividends on all outstanding shares of the Series B Preferred Stock have been
declared and paid or declared and a sum sufficient for the payment of those
dividends has been set aside for the Dividend Period then ending, the Company
will not, and will cause its subsidiaries not to, during the next succeeding
Dividend Period that commences on such Dividend Payment Date, declare or pay any
dividend on, make any distributions relating to, or redeem, purchase, acquire or
make a liquidation payment relating to, any Junior Stock or Parity Stock, or
make any guarantee payment with respect thereto, other than:


Confidential Information
June 4, 2009 Page 20 of 36


--------------------------------------------------------------------------------



                (i)        purchases, redemptions or other acquisitions of
shares of Junior Stock or Parity Stock in connection with any employment
contract, benefit plan or other similar arrangement with or for the benefit of
employees, officers, directors or consultants of the Company or any of its
subsidiaries;


                (ii)        purchases of shares of Common Stock pursuant to a
contractually binding requirement to buy stock existing prior to the
commencement of the then-current dividend period, including under a
contractually binding stock repurchase plan; or


                (iii)        as a result of an exchange or conversion of any
class or series of Junior Stock or Parity Stock for any other class or series of
Junior Stock or Parity Stock, respectively.


  The foregoing restriction, however, will not apply to any Junior Stock or
Parity Stock dividends paid by the Company where the dividend stock is the same
stock as that on which the dividend is being paid.


  Except as provided below, for so long as any share of Series B Preferred Stock
or Parity Stock remains outstanding, if dividends are not declared and paid in
full upon the shares of Series B Preferred Stock and Parity Stock, all dividends
declared upon shares of Series B Preferred Stock and Parity Stock will be
declared on a proportional basis so that the amount of dividends declared per
share will bear to each other the same ratio that accrued dividends for the
then-current Dividend Period per share of Series B Preferred Stock and Parity
Stock bear to each other.


  Subject to the foregoing, and not otherwise, such dividends payable in cash,
stock or otherwise, as may be determined by the Company’s Board of Directors or
any duly authorized committee thereof, may be declared and paid on any Junior
Stock or Parity Stock from time to time out of any assets legally available for
such payment, and Holders will not be entitled to participate in those
dividends.


        (d)        Conversion Following A Record Date. If a Conversion Date for
any shares of Series B Preferred Stock is prior to the close of business on a
Dividend Record Date for any declared dividend for the then-current Dividend
Period, the Holder of such shares will not be entitled to any such dividend. If
the Conversion Date for any shares of Series B Preferred Stock is after the
close of business on a Dividend Record Date for any declared dividend for the
then-current Dividend Period, but prior to the corresponding Dividend Payment
Date, the Holder of such shares shall be entitled to receive such dividend,
notwithstanding the conversion of such shares prior to the Dividend Payment
Date. However, such shares, upon surrender for conversion, must be accompanied
by funds equal to the dividend on such shares; provided that no such payment
need be made (i) if the Company has issued a notice of a Sale Transaction during
the then-current Dividend Period, or (ii) if the Company has issued a notice of
conversion at its option of the Series B Preferred Stock.


Confidential Information
June 4, 2009 Page 21 of 36


--------------------------------------------------------------------------------



        5.        Liquidation Rights.


        (a)        Liquidation. In the event of any voluntary or involuntary
liquidation, dissolution or winding up of the affairs of the Company (a
“Liquidation Event”), Holders shall be entitled, out of assets legally available
therefor, before any distribution or payment out of the assets of the Company
may be made to or set aside with respect to any Junior Stock and subject to the
rights of the Company’s creditors and holders of Senior Stock and Parity Stock,
to receive in full a liquidating distribution in the amount of the liquidation
preference of $1,000.00 per share, plus an amount equal to any accrued dividends
thereon from the last Dividend Payment Date to, but excluding, the date of the
Liquidation Event if and to the extent declared. Holders shall not be entitled
to any further payments in the event of any such Liquidation Event other than
what is expressly provided for in this Section 5.


        (b)        Partial Payment. If the assets of the Company are not
sufficient to pay in full the liquidation preference plus any dividends which
have been declared but not yet paid to all Holders and holders of Parity Stock,
the amounts paid to the Holders and holders of Parity Stock shall be pro rata in
accordance with the respective aggregate liquidating distributions to which they
would otherwise be entitled.


        (c)        Residual Distributions. If the respective aggregate
liquidating distributions to which all Holders and holders of Parity Stock are
entitled have been paid, the holders of Junior Stock shall be entitled to
receive all remaining assets of the Company according to their respective rights
and preferences.


        6.        Sale Transaction; Notice of Dividends


        (a)        Liquidation Event. A Sale Transaction shall not be deemed to
be a Liquidation Event for purposes of these Designations.


        (b)        Notices. In case at any time or from time to time:


                (i)        the Company shall declare a dividend (or any other
distribution) on its shares of Common Stock; or


                (ii)        the Company shall enter into a binding, definitive
agreement with respect to a Sale Transaction;


  then the Company shall mail to each Holder of shares of Series B Preferred
Stock at such holder’s address as it appears on the transfer books of the
Company, as promptly as possible but in any event at least 30 days prior to the
applicable date hereinafter specified in the case of a Sale Transaction and 10
days prior to the applicable date hereinafter specified in the case of a
dividend or other distribution on its shares of Common Stock, a notice stating
(A) the date on which a record is to be taken for the purpose of such dividend,
distribution or, if a record is not to be taken, the date as of which the
holders of Common Stock of record will be entitled to such dividend or
distribution or (B) the date on which such Sale Transaction is expected to
become effective.


        (c)        Opportunity to Convert Series B Preferred Stock.
Notwithstanding anything contained herein to the contrary, each Holder shall
have the right, at such Holder’s option, to convert all or any portion of such
Holder’s Series B Preferred Stock at any time prior to the


Confidential Information
June 4, 2009 Page 22 of 36


--------------------------------------------------------------------------------



  consummation of a Sale Transaction into shares of Common Stock as set forth in
(and limited by) Section 7 and subject to the conversion procedures of Section
8.


        7.        Right of the Holders to Convert.

        (a)        General. Each Holder shall have the right, at such Holder’s
option, to convert all or any portion of such Holder’s Series B Preferred Stock
at any time into shares of Common Stock at the Conversion Rate per share of
Series B Preferred Stock (subject to the conversion procedures of Section 8 and
the other provisions hereof), plus cash in lieu of fractional shares.


        (b)        Beneficial Ownership Limitation (Federal Reserve).
Notwithstanding anything to the contrary contained in these Designations, no
Holder will be entitled to receive shares of Common Stock upon conversion
pursuant to these Designations to the extent (but only to the extent) that such
receipt would cause such converting holder to become, directly or indirectly, a
“beneficial owner” (within the meaning of Section 13(d) of the Exchange Act and
the rules and regulations promulgated thereunder) of more than 9.9% of the
shares of Common Stock outstanding at such time. Any purported delivery of
shares of Common Stock upon conversion of Series B Preferred Stock shall be void
and have no effect to the extent (but only to the extent) that such delivery
would result in the converting Holder becoming the beneficial owner of more than
9.9% of the shares of Common Stock outstanding at such time. The limitations
contained in this Section 7(b) shall apply to any successor Holder of shares of
Series B Preferred Stock.


        (c)        Beneficial Ownership Limitation (NASDAQ). Notwithstanding
anything to the contrary contained in these Designations, no Holder will be
entitled to receive shares of Common Stock upon conversion pursuant to these
Designations to the extent (but only to the extent) that such receipt would
cause such converting holder to become, directly or indirectly, a “beneficial
owner” (within the meaning of Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder) of more than 19.9% of the voting power
of the Company, following such conversion, unless the Company obtains the
requisite shareholder approval under NASDAQ Marketplace Rule 4350(i)(1)(B) (the
“Issuance Limitation”), in which case, the Issuance Limitation under this
Section 7(c) shall no longer apply to such Holder. The Company shall have no
obligation to obtain (or attempt to obtain) such requisite shareholder approval.
For purposes of this Section 7(c), the aggregate number of shares of Common
Stock beneficially owned by the Holder shall include the shares of Common Stock
issuable upon the conversion of its Series B Preferred Stock, subject in all
cases to the Issuance Limitation. Upon the written request of the Holder, the
Company shall promptly, but in no event later than two (2) Business Days
following the receipt of such notice, confirm in writing to the Holder the
number of shares of Common Stock then outstanding. The number of shares of
Common Stock issuable upon conversion of the Series B Preferred Stock and the
Conversion Price shall be subject to adjustment as described in these
Designations.


        8.        Conversion Procedures.


        (a)        Conversion Date. Effective immediately prior to the close of
business on any applicable Conversion Date, dividends shall no longer be
declared on any such converted


Confidential Information
June 4, 2009 Page 23 of 36


--------------------------------------------------------------------------------



  shares of Series B Preferred Stock, and such shares of Series B Preferred
Stock shall represent only the right to receive shares of Common Stock issuable
upon conversion of such shares, as set forth in Section 7, in each case, subject
to the right of Holders to receive any declared and unpaid dividends on such
shares and any other payments to which they are otherwise entitled pursuant to
the terms hereof.


        (b)        Rights Prior to Conversion. No allowance or adjustment,
except pursuant to Section 10, shall be made in respect of dividends payable to
holders of the Common Stock of record as of any date prior to the close of
business on any applicable Conversion Date. Prior to the close of business on
any applicable Conversion Date, shares of Common Stock issuable upon conversion
of, or other securities issuable upon conversion of, any shares of Series B
Preferred Stock shall not be deemed outstanding for any purpose, and Holders
shall have no rights with respect to the Common Stock or other securities
issuable upon conversion (including voting rights, rights to respond to tender
offers for the Common Stock or other securities issuable upon conversion or
rights to receive any dividends or other distributions on the Common Stock or
other securities issuable upon conversion) by virtue of holding shares of Series
B Preferred Stock.


        (c)        Record Holder as of Conversion Date. The Person or Persons
entitled to receive the Common Stock issuable upon conversion of Series B
Preferred Stock shall be treated for all purposes as the record holder(s) of
such shares of Common Stock as of the close of business on any applicable
Conversion Date. In the event that a Holder shall not by written notice
designate the name in which shares of Common Stock and/or cash, securities or
other property (including payments of cash in lieu of fractional shares) to be
issued or paid upon conversion of shares of Series B Preferred Stock should be
registered or paid or the manner in which such shares should be delivered, the
Company shall be entitled to register and deliver such shares, and make such
payment, in the name of the Holder and in the manner shown on the records of the
Company.


        (d)        Conversion Procedure. On the date of any conversion, if a
Holder’s interest is in certificated form, a Holder must do each of the
following in order to convert:


                (i)        except upon a conversion initiated by the Company,
complete and manually sign an irrevocable conversion notice in the form provided
by the Conversion Agent (a “Conversion Notice”), or a facsimile of such
Conversion Notice, and deliver such Conversion Notice to the Conversion Agent;


                (ii)        surrender the shares of Series B Preferred Stock to
the Conversion Agent;


                (iii)        if required, furnish appropriate endorsements and
transfer documents;


                (iv)        if required, pay any stock transfer, documentary,
stamp or similar taxes not payable by the Company pursuant to Section 19(a); and


                (v)        if required, pay funds equal to any declared and
unpaid dividend payable on the next Dividend Payment Date to which such Holder
is entitled.


Confidential Information
June 4, 2009 Page 24 of 36


--------------------------------------------------------------------------------



  Notwithstanding the foregoing, a Conversion Notice given by any Holder in
contemplation of a Sale Transaction or a public offering of Common stock may be
revocable and conditional upon the consummation of such Sale Transaction or
public offering, as applicable.


  The term “Conversion Date” means the earlier of (x) the Conversion at the
Option of the Company Date (as defined in Section 9(c)), or (y) the date on
which a Holder satisfies all of the requirements of this Section 8(d). The
Conversion Agent shall, on a Holder’s behalf, convert the Series B Preferred
Stock into shares of Common Stock, in accordance with the terms of the notice
delivered by such Holder described in clause (i) of this Section 8(d) above.


        9.        Conversion at the Option of the Company.

        (a)        Company Conversion Right. The Company shall have the right,
at its option, to cause some or all of the Series B Preferred Stock to be
converted into shares of Common Stock at the then-applicable Conversion Rate at
any time after a Special Conversion Event.


        (b)        Partial Conversion. If the Company elects to cause less than
all the shares of the Series B Preferred Stock to be converted under clause (a)
above, the Conversion Agent shall select the Series B Preferred Stock to be
converted on a pro rata basis.


        (c)        Conversion Procedure. In order to exercise the conversion
right described in this Section 9, the Company shall provide notice of such
conversion to each Holder (such notice, a “Notice of Conversion at the Option of
the Company”). The Conversion Date shall be a date selected by the Company (the
“Conversion at the Option of the Company Date”) and shall be no more than 20
days after the date on which the Company provides such Notice of Conversion at
the Option of the Company. In addition to any information required by applicable
law or regulation, the Notice of Conversion at the Option of the Company shall
state, as appropriate:


                (i)        the Conversion at the Option of the Company Date;


                (ii)        the aggregate number of shares of Series B Preferred
Stock to be converted; and


                (iii)        the number of shares of Common Stock to be issued
upon conversion of each share of Series B Preferred Stock and, if fewer than all
the shares of Series B Preferred Stock of a Holder are to be converted, the
number of such shares to be converted.


        10.        Anti-Dilution Adjustments.

        (a)        General. If the Company at any time after the effective date
hereof subdivides (by any stock split, stock dividend, recapitalization or
otherwise) its outstanding shares of Common Stock into a greater number of
shares, the Conversion Price in effect immediately prior to such subdivision
will be proportionately reduced and the number of shares of Common Stock
obtainable upon exercise of the Series B Preferred Stock will be proportionately
increased. If the Company at any time after the effective date hereof


Confidential Information
June 4, 2009 Page 25 of 36


--------------------------------------------------------------------------------



  combines (by combination, reverse stock split or otherwise) its outstanding
shares of Common Stock into a smaller number of shares, the Conversion Price in
effect immediately prior to such combination will be proportionately increased
and the number of shares of Common Stock obtainable upon exercise of the Series
B Preferred Stock will be proportionately decreased.


        (b)        No Fractional Shares. No fractional shares of Common Stock
will be issued to holders of the Series B Preferred Stock upon conversion. In
lieu of fractional shares otherwise issuable, holders will be entitled to
receive an amount in cash equal to the fraction of a share of Common Stock,
calculated on an aggregate basis in respect of the shares of Series B Preferred
Stock being converted, multiplied by the Closing Price of the Common Stock on
the Trading Day immediately preceding the applicable Conversion Date.


        11.        Voting Rights. The Holders shall not be entitled to vote on
any matter except as required by Michigan law.

        12.        Consents; Exception for Participation in TARP Capital
Purchase Program and Capital Assistance Program. Except as otherwise required by
applicable law, the consent of the Holders of a majority of the number of shares
of Series B Preferred Stock at the time outstanding, given in person or by
proxy, either in writing or by vote, at a special or annual meeting, voting or
consenting as a separate class, shall be necessary to: (i) authorize or issue,
or obligate the Company to issue, any Senior Stock or right convertible or
exchangeable for Senior Stock; (ii) increase the authorized number of shares of
the Series B Preferred Stock; (iii) amend the Articles of Incorporation or
Bylaws of the Company, if such amendment would alter or change the powers,
preferences or special rights of the holders of the Series B Preferred Stock so
as to affect them adversely; or (iv) amend or waive any provision of these
Designations. Notwithstanding anything in these Designations to the contrary,
the consent or vote of the Holders shall not be necessary to authorize or issue,
or obligate the Company to issue, any Senior Stock or Parity Stock, or right
convertible or exchangeable for Senior Stock or Parity Stock, to the United
States Department of the Treasury pursuant to the federal Troubled Asset Relief
Program (TARP) Capital Purchase Program or pursuant to the federal Capital
Assistance Program, or any successor to either program.

        13.        No Redemption. Shares of Series B Preferred Stock shall not
be redeemable at the option of either the Company or any Holder. The Series B
Preferred Stock shall be perpetual, subject to conversion in accordance with the
terms set forth herein.

        14.        Unissued or Reacquired Shares. Shares of Series B Preferred
Stock that have been issued and converted, or otherwise purchased or acquired by
the Company shall be retired upon their acquisition, shall not be reissued as
shares of Series B Preferred Stock and, upon the taking of any action required
by law, shall be restored to the status of authorized but unissued shares of
preferred stock without designation as to series.

        15.        No Sinking Fund. Shares of Series B Preferred Stock are not
subject to the operation of a sinking fund.

Confidential Information
June 4, 2009 Page 26 of 36


--------------------------------------------------------------------------------



        16.        Reservation of Common Stock.

        (a)        Sufficient Shares. The Company shall at all times reserve and
keep available out of its authorized and unissued Common Stock or shares
acquired by the Company, solely for issuance upon the conversion of shares of
Series B Preferred Stock as provided in these Designations, free from any
preemptive or other similar rights, such number of shares of Common Stock as
shall from time to time be issuable upon the conversion of all the shares of
Series B Preferred Stock then outstanding (without giving effect to Section
7(b)). For purposes of this Section 16(a), the number of shares of Common Stock
that shall be deliverable upon the conversion of all outstanding shares of
Series B Preferred Stock shall be computed as if at the time of computation all
such outstanding shares were held by a single Holder (without giving effect to
Section 7(b)).


        (b)        Use of Acquired Shares. Notwithstanding the foregoing, the
Company shall be entitled to deliver upon conversion of shares of Series B
Preferred Stock, as herein provided, shares of Common Stock acquired by the
Company and held as treasury shares (in lieu of the issuance of authorized and
unissued shares of Common Stock), so long as any such acquired shares are free
and clear of all liens, charges, security interests or encumbrances (other than
liens, charges, security interests and other encumbrances created by the
Holders).


        (c)        Free and Clear Delivery. All shares of Common Stock delivered
upon conversion of the Series B Preferred Stock shall, upon issuance, be duly
authorized, validly issued, fully paid and non-assessable, free and clear of all
liens, claims, security interests and other encumbrances (other than liens,
charges, security interests and other encumbrances created by the Holders).


        (d)        Compliance with Law. Prior to the delivery of any securities
that the Company shall be obligated to deliver upon conversion of the Series B
Preferred Stock, the Company shall use its reasonable best efforts to comply
with any federal and state laws and regulations thereunder requiring the
registration of such securities with, or any approval of or consent to the
delivery thereof by, any governmental authority.


        17.        Transfer Agent, Conversion Agent, Registrar and Paying Agent.
The duly appointed Transfer Agent, Conversion Agent, Registrar and paying agent
for the Series B Preferred Stock shall be Registrar and Transfer Company. The
Company may, in its sole discretion, remove the Transfer Agent in accordance
with the agreement between the Company and the Transfer Agent; provided that the
Company shall appoint a successor transfer agent that shall accept such
appointment prior to the effectiveness of such removal. Upon any such removal or
appointment, the Company shall send notice thereof by first-class mail, postage
prepaid, to the Holders.

        18.        Replacement Certificates.

        (a)        Mutilated, Destroyed, Stolen and Lost Certificates. If
physical certificates are issued, the Company shall replace any mutilated
certificate at the Holder’s expense upon surrender of that certificate to the
Transfer Agent. The Company shall replace any certificate that becomes
destroyed, stolen or lost at the Holder’s expense upon delivery to the Company
and the Transfer Agent of satisfactory evidence that the certificate has been
destroyed, stolen or lost, together with any indemnity and bond that may be
required by the Transfer Agent and the Company.


Confidential Information
June 4, 2009 Page 27 of 36


--------------------------------------------------------------------------------



        (b)        Certificates Following Conversion. If physical certificates
are issued, the Company shall not be required to issue any certificates
representing the Series B Preferred Stock on or after the applicable Conversion
Date. In place of the delivery of a replacement certificate following the
applicable Conversion Date, the Transfer Agent, upon delivery of the evidence
and indemnity described in clause (a) above, shall deliver the shares of Common
Stock pursuant to the terms of the Series B Preferred Stock formerly evidenced
by the certificate.


        19.        Taxes.

        (a)        Transfer Taxes. The Company shall pay any and all stock
transfer, documentary, stamp and similar taxes that may be payable in respect of
any issuance or delivery of shares of Series B Preferred Stock or shares of
Common Stock or other securities issued on account of Series B Preferred Stock
pursuant hereto or certificates representing such shares or securities;
provided, however, that the Company shall not be required to pay any such tax
that may be payable in respect of any transfer involved in the issuance or
delivery of shares of Series B Preferred Stock, shares of Common Stock or other
securities in a name other than that in which the shares of Series B Preferred
Stock with respect to which such shares or other securities are issued or
delivered were registered, or in respect of any payment to any Person other than
a payment to the registered holder thereof, and shall not be required to make
any such issuance, delivery or payment unless and until the Person otherwise
entitled to such issuance, delivery or payment has paid to the Company the
amount of any such tax or has established, to the satisfaction of the Company,
that such tax has been paid or is not payable.


        (b)        Withholding. All payments and distributions (or deemed
distributions) on the shares of Series B Preferred Stock (and on the shares of
Common Stock received upon their conversion) shall be subject to withholding and
backup withholding of tax to the extent required by law, subject to applicable
exemptions, and amounts withheld, if any, shall be treated as received by the
Holders.


        20.        Notices. All notices referred to in these Designations shall
be in writing, and, unless otherwise specified herein, all notices hereunder
shall be deemed to have been given (i) upon receipt, when delivered personally;
(ii) one Business Day after deposit with an overnight courier service; or (iii)
three Business Days after the mailing thereof if sent by registered or certified
mail (unless first class mail shall be specifically permitted for such notice
under the terms of these Designations) with postage prepaid, in each case
addressed: (x) if to the Company, to its office at 10753 Macatawa Drive,
Holland, Michigan 49424 (Attention: Corporate Secretary) or to the Transfer
Agent at its office at 10 Commerce Drive, Cranford, New Jersey 07016 (Attention:
Corporate Trust Office), or other agent of the Company designated as permitted
by these Designations, or (y) if to any Holder, to such Holder at the address of
such Holder as listed in the stock record books of the Company (which may
include the records of the Transfer Agent), or (z) to such other address as the
Company or any such Holder, as the case may be, shall have designated by notice
similarly given.


[SIGNATURE PAGE FOLLOWS]

Confidential Information
June 4, 2009 Page 28 of 36


--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, Macatawa Bank Corporation has caused this
Certificate to be signed by its duly authorized officer as of June _____, 2009.


————————————————
Philip J. Koning, President





Confidential Information
June 4, 2009 Page 29 of 36


--------------------------------------------------------------------------------




EXHIBIT C
MACATAWA BANK CORPORATION
REGISTRATION RIGHTS, TERMS AND OBLIGATIONS


A. DEMAND REGISTRATION

        1.        Definition of Investors. For purposes of this Exhibit C to the
Subscription Agreement, “Investor” shall mean each person or entity who has
purchased Series B Noncumulative Convertible Perpetual Preferred Stock from the
Company.

        2.        Requests for Registration. At any time following the first
year anniversary of the closing of the transaction, any Investor (or permitted
transferees) may request in writing that the Company effect the registration of
all or any part of the Registrable Shares (as defined below) held by that
Investor (a “Registration Request”). Promptly after its receipt of any
Registration Request but no later than 10 days after receipt of such
Registration Request, the Company will give written notice of such request to
all other Investors (and any known transferees). Within 10 days after receipt of
such notice by any Investor, such Investor may request in writing that its
Registrable Shares be included in such registration and the Company shall
include in the Registration Request the Registrable Shares of any such Investor
to be so included. The Company will use its reasonable best efforts to register,
in accordance with the provisions of this Agreement, all Registrable Shares that
have been requested to be registered in the Registration Request; provided, that
the Company will not be required to effect a registration pursuant to this
Section unless the value of Registrable Shares included in the Registration
Request is at least $5 million. The Company will pay all Registration Expenses
incurred in connection with any registration pursuant to this Section. Any
registration requested by the Investors pursuant to this Section is referred to
in this Agreement as a “Demand Registration.” For purposes of this Agreement,
“Registrable Shares” means all Common Stock issued or issuable pursuant to the
conversion of the Shares and any equity securities issued or issuable directly
or indirectly with respect to the Common Stock issued or issuable pursuant to
the conversion of the Shares by way of conversion or exchange thereof or share
dividend or share split or in connection with a combination of shares,
recapitalization, reclassification, merger, amalgamation, arrangement,
consolidation or other reorganization. As to any particular securities
constituting Registrable Shares, such securities will cease to be Registrable
Shares when (i) a registration statement with respect to the sale by the holder
thereof shall have been declared effective under the Securities Act and such
securities shall have been disposed of in accordance with such registration
statement, (ii) they have been sold to the public pursuant to Rule 144 or Rule
145 or other exemption from registration under the Securities Act, (iii) they
have been acquired by the Company or (iv) they are able to be sold by the
Investor or transferee holding such securities without restriction as to volume
or manner of sale pursuant to Rule 144 under the Securities Act as specified in
a legal opinion to such effect rendered by counsel to the Company at its sole
expense and acceptable to the affected holders and the Company’s Common Stock
transfer agent. In addition, for purposes of this Agreement, “Registration
Statement” means the prospectus and other documents filed with the SEC to effect
a registration under the Securities Act.

        3.        Limitation on Demand Registrations. Investors, collectively,
will be entitled to initiate no more than one (1) registration under the
Securities Act in each calendar year of all or part of the Registrable Shares
owned by them, and the Company will not be obligated to effect more than one
Demand Registration in any calendar year. Upon filing a Registration Statement,
the Company will use its reasonable best efforts to keep such Registration
Statement effective with the SEC at all

Confidential Information
June 4, 2009 Page 30 of 36


--------------------------------------------------------------------------------



times until each Investor who would require such registration to effect a sale
of the Registrable Shares no longer holds the Registrable Shares. No request for
registration will count for the purposes of the limitations in this Section if
(i) the Investor determines in good faith to withdraw the proposed registration
prior to the effectiveness of the Registration Statement relating to such
request due to marketing conditions or regulatory reasons relating to the
Company (provided that this clause shall cease to apply if the Investor has
previously withdrawn a proposed registration), (ii) the Registration Statement
relating to such request is not declared effective within 210 days of the date
such Registration Statement is first filed with the SEC (other than by reason of
the Investor having refused to proceed or provide any required information for
inclusion therein) and the Investor withdraws the Registration Request prior to
such Registration Statement being declared effective, or (iii) prior to the sale
of at least 85% of the Registrable Shares included in the applicable
registration relating to such request, such registration is adversely affected
by any stop order, injunction or other order or requirement of the SEC or other
governmental agency or court for any reason and the Company fails to have such
stop order, injunction or other order or requirement removed, withdrawn or
resolved to the Investor’s reasonable satisfaction within thirty days of the
date of such order. Notwithstanding the foregoing, the Company will pay all
Registration Expenses in connection with any request for registration pursuant
to Section (A)(2) regardless of whether or not such request counts toward the
limitation set forth above.

        4.        Short-Form Registrations. The Company may effect any
registration using Form S-3 or any comparable or successor form or forms or any
similar short-form registration (“Short-Form Registration”) unless it is not
then eligible to utilize such form.

        5.        Restrictions on Demand Registrations. If the filing or initial
effectiveness of a registration statement with respect to a Demand Registration
would require the Company to make a public disclosure of material non-public
information, which disclosure in the good faith judgment of the Board of
Directors (i) would be required to be made in any Registration Statement so that
such Registration Statement would not be materially misleading, (ii) would not
be required to be made at such time but for the filing, effectiveness or
continued use of such Registration Statement, (iii) would in the good faith
judgment of the Board of Directors reasonably be expected to materially
adversely affect the Company or its business if made at such time, or (iv) would
reasonably be expected to interfere with the Company’s ability to effect a
planned or proposed acquisition, disposition, financing, reorganization,
recapitalization or similar transaction, then the Company may upon giving prompt
written notice of such action to the participants in such registration (each of
whom hereby agrees to maintain the confidentiality of all information disclosed
to such participants) delay the filing or initial effectiveness of, or suspend
use of, such Registration Statement; provided , that the Company shall not be
permitted to do so (i) for more than 90 days for a given occurrence of such a
circumstance, (ii) more than three times during any twelve-month period or (iv)
for periods exceeding, in the aggregate, 180 days during any twelve-month
period. In the event the Company exercises its rights under the preceding
sentence, the Investor or such transferees agree to suspend, promptly upon its
receipt of the notice referred to above, its use of any prospectus relating to
such registration in connection with any sale or offer to sell Registrable
Shares. If the Company so postpones the filing of a prospectus or the
effectiveness of a Registration Statement, the Investor will be entitled to
withdraw such request and, if such request is withdrawn, such Registration
Request will not count for the purposes of the limitation set forth in Section
(A)(3). The Company will pay all Registration Expenses incurred in connection
with any such aborted registration or prospectus.

Confidential Information
June 4, 2009 Page 31 of 36


--------------------------------------------------------------------------------



        6.        Effective Registration Statement. A registration requested
pursuant to Section (A)(2) shall not be deemed to have been effected unless it
is declared effective by the SEC or is automatically effective upon filing
pursuant to Rule 462 of the Securities Act and remains effective for the period
specified in Section (A)(3).


B. PIGGY-BACK REGISTRATIONS

        1.        Right to Piggyback. Whenever the Company proposes to register
any of its securities, other than a registration pursuant to Section (A)(2) or a
Special Registration (as defined below), and the registration form to be filed
may be used for the registration or qualification for distribution of
Registrable Shares, the Company will give prompt written notice to the Investors
and all known transferees of its intention to effect such a registration (but in
no event less than 10 days prior to the anticipated filing date) and, subject to
Section (B)(3), will include in such registration all Registrable Shares with
respect to which the Company has received written requests for inclusion therein
within 10 business days after the date of the Company’s notice (a “Piggyback
Registration”). Any such person that has made such a written request may
withdraw its Registrable Shares from such Piggyback Registration by giving
written notice to the Company and the managing underwriter, if any, on or before
the fifth business day prior to the planned effective date of such Piggyback
Registration. The Company may terminate or withdraw any registration under this
Section prior to the effectiveness of such registration, whether or not the
Investor or any transferees have elected to include Registrable Shares in such
registration. “Special Registration” means the registration of (i) equity
securities and/or options or other rights in respect thereof solely registered
on Form S-4 or Form S-8 (or successor form) or (ii) shares of equity securities
and/or options or other rights in respect thereof to be offered to directors,
members of management, employees, consultants, customers, lenders or vendors of
the Company or its direct or indirect subsidiaries or in connection with
dividend reinvestment plans.     

        2.        Piggyback Registration Expenses. The Company will pay all
Registration Expenses in connection with any Piggyback Registration, whether or
not any registration or prospectus becomes effective or final.

        3.        Priority on Primary Registrations. If a Piggyback Registration
relates to an underwritten primary offering on behalf of the Company, and the
managing underwriters advise the Company that in their reasonable opinion the
number of securities requested to be included in such registration exceeds the
number which can be sold without adversely affecting the marketability of such
offering (including an adverse effect on the per share offering price), the
Company will include in such registration or prospectus only such number of
securities that in the reasonable opinion of such underwriters can be sold
without adversely affecting the marketability of the offering (including an
adverse effect on the per share offering price), which securities will be so
included in the following order of priority: (i) first, the securities the
Company proposes to sell, (ii) second, Registrable Shares of the Investor and
any transferees who have requested registration of Registrable Shares pursuant
to Sections (A) or (B), pro rata on the basis of the aggregate number of such
securities or shares owned by each such person and (iii) third, any other
securities of the Company that have been requested to be so included, subject to
the terms of this Agreement.

C.     Registration Procedure. Subject to Section (A)(5) , whenever the Investor
or any transferees of Registrable Shares have requested that any Registrable
Shares be registered pursuant to Section (A) or (B) of this Agreement, the
Company will use its reasonable best efforts to effect the registration

Confidential Information
June 4, 2009 Page 32 of 36


--------------------------------------------------------------------------------



and sale of such Registrable Shares as soon as reasonably practicable in
accordance with the intended method of disposition thereof and pursuant thereto.
If and whenever the Company is required to use its best efforts to effect a
Registration, then as expeditiously as possible the Company shall:

        1.        Filing of Registration Statement. Prepare and file with the
Securities and Exchange Commission the appropriate registration statement to
effect such Registration and use its best efforts to cause such registration
statement to become and remain effective for the period set forth in Section
(A)(3).

        2.        Filing of Amendments. Promptly prepare and file with the
Commission such amendments and supplements to such registration statement and
the prospectus used in connection therewith as may be necessary to keep such
registration statement effective and to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement, until the earlier of such time as all of such securities
have been disposed of in accordance with the intended methods of disposition by
the seller or sellers thereof set forth in such registration statement or the
expiration of 180 days after such registration statement becomes effective (such
period of 180 days to be extended one day for each day or portion thereof during
such period that such registration statement is subject to any stop order
suspending the effectiveness of the registration statement, any order suspending
or preventing the use of any related prospectus or any order suspending the
qualification of any Registrable Shares included in such registration statement
for sale in any jurisdiction).

        3.        Furnish Copies. Promptly furnish to each Investor, in the case
of a Demand Registration or a Piggyback Registration in which it participates,
advance copies of such Registration Statement and each prospectus included
therein or filed with the Commission not more than five business days following
the filing thereof with the Commission, and make the Company’s representatives
available for discussion of such document and in good faith consider such
changes in such document prior to the filing thereof as each Investor or its
counsel may reasonably request.

        4.        Notification. Immediately notify when or if any Registration
Statement, amendment, supplement or prospectus has been filed and furnish to
Investors that participate in such Registration, without charge to such
Investors, such number of conformed copies of such Registration Statement and
each such amendment and supplement thereto, such number of copies of the
prospectus contained in such registration statement and any other prospectus
filed under Rule 424 of the Securities Act, in conformity with the requirements
of the Securities Act, and such other documents as the Investor may reasonably
request.

        5.        State Approval. Use its commercially reasonable efforts to
cause all Registrable Shares covered by such Registration Statement to be
registered with or approved by such other United States state governmental
agencies or authorities as may be necessary to enable any Investor that
participates in such Registration to sell the Registrable Shares covered by such
Registration as intended by such registration statement.

        6.        Withdrawal of Stop Order. Use its best efforts to obtain the
withdrawal of any stop order suspending the effectiveness of such Registration
Statement, or of any order suspending or preventing the use of any related
prospectus or suspending the qualification of any Registrable Shares included in
such Registration Statement for sale in any jurisdiction.

Confidential Information
June 4, 2009 Page 33 of 36


--------------------------------------------------------------------------------



        7.        Notification of Need to Update. Immediately notify Investors
that participate in such Registration, at any time during which a prospectus
relating to such registration statement is required to be delivered under the
Securities Act, if the Company becomes aware of any event as a result of which
such prospectus, as then in effect, would include an untrue statement of
material fact or would omit to state any material fact required to be stated
therein or necessary to make the statements therein not misleading in the light
of the circumstances under which they were made, and at the request of such
Investors promptly prepare and file with the Commission and furnish to such
Investors, promptly following a declaration of effectiveness by the Commission,
a reasonable number of copies of a supplement to or an amendment of such
prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such Registrable Shares, such prospectus would not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading in
the light of the circumstances under which they were made.

        8.        Transfer Agent. Provide a transfer agent and registrar for all
Registrable Shares covered by such Registration Statement not later than the
effective date of such Registration Statement.

        9.        Listing on Nasdaq. Use its best efforts to list all
Registrable Shares covered by such Registration Statement on any securities
exchange on which the same class of securities issued by the Company are then
listed or to secure designation and quotation of all Registrable Shares covered
by such Registration on the Nasdaq Global Market System.

D.     Registration Expenses. Except as otherwise provided in this Agreement,
all expenses incidental to the Company’s performance of or compliance with this
Section, including all registration and filing fees, fees and expenses of
compliance with securities or blue sky laws, word processing, duplicating and
printing expenses, messenger, telephone and delivery expenses, expenses incurred
in connection with any road show, and fees and disbursements of counsel for the
Company and all independent certified public accountants and other persons
retained by the Company (all such expenses, “Registration Expenses”), will be
borne by the Company. The holders of the securities so registered shall pay all
underwriting discounts, selling commissions and transfer taxes applicable to the
sale of Registrable Shares hereunder and any other Registration Expenses
required by law to be paid by a selling holder pro rata on the basis of the
amount of proceeds from the sale of their shares so registered.

E.     Termination of Registration Rights. The Investor and any transferee or
other person’s registration rights as to any securities held by such Investor
(and its Affiliates, partners, members and former members) shall not be
available unless such securities are Registrable Shares.

F.     Assignment of Registration Rights. The rights of Investor to registration
of Registrable Shares pursuant to Section (A) and (B) may be assigned by
Investor to a transferee of Registrable Shares who agrees to be bound by the
terms and conditions hereof and to which (i) there is transferred to such
transferee no less than $3,000,000 in Registrable Shares and (ii) such transfer
is otherwise not precluded under the terms hereof; provided, however, the
transferor shall, within ten days after such transfer, furnish to the Company
written notice of the name and address of such transferee or assignee and the
number and type of Registrable Shares that are being assigned.

Confidential Information
June 4, 2009 Page 34 of 36


--------------------------------------------------------------------------------




G. INDEMNIFICATION.

        1.        Indemnification by the Company. In connection with any
Registration, to the extent permitted by law, the Company shall and hereby does
indemnify and hold harmless each Investor that participates in such
Registration, each such Investor’s legal counsel and independent accountants,
each other Person who participates as an underwriter in the offering or sale of
securities (if so required by such underwriter as a condition to including the
Registrable Shares of such Investors in such registration) and each other
Person, if any, who controls any such Investor or any such underwriter within
the meaning of the Securities Act (collectively, the “Indemnified Parties”),
against any losses, claims, damages, liabilities (or actions or proceedings,
whether commenced or threatened, in respect thereof) or expenses, joint or
several, to which such Investor, underwriter or other Person may become subject
under the Securities Act or otherwise, insofar as such losses, claims, damages,
liabilities (or actions or proceedings, whether commenced or threatened, in
respect thereof) or expenses arise out of or are based upon any untrue statement
or alleged untrue statement of any material fact contained in any registration
statement under which the offering and sale of such securities were registered
under the Securities Act, any registration statement or prospectus, or any
document incorporated therein by reference, or any amendment or supplement
thereto, or any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein in
light of the circumstances in which they were made not misleading, or arise out
of any violation by the Company of any rule or regulation promulgated under the
Securities Act or state securities law applicable to the Company and relating to
action or inaction required of the Company in connection with any such
registration. The Company shall reimburse the Indemnified Parties for any legal
or any other expenses reasonably incurred by them in connection with
investigating or defending any such losses, claims, damages or liabilities (or
actions or proceedings, whether commenced or threatened, in respect thereof);
provided, however, that the indemnity agreement contained in this Section shall
not apply to amounts paid in settlement of any such loss, claim, damage,
liability (or action or proceeding, whether commenced or threatened, in respect
thereof) or expense if such settlement is effected without the consent of the
Company (which consent shall not be unreasonably withheld); and provided,
further, that the Company shall not be liable to any Indemnified Party in any
such case to the extent that any such loss, claim, damage, liability (or action
or proceeding in respect thereof) or expense arises solely out of or is based
upon any untrue statement or alleged untrue statement or omission or alleged
omission made in such registration statement, prospectus, or any document
incorporated therein by reference, or any such amendment or supplement thereto,
in reliance upon and in conformity with information furnished to the Company in
writing by any Indemnified Party specifically for use therein.

        2.        Indemnification by Investors. As a condition to including any
Registrable Shares in any Registration, to the extent permitted by law, each
Investor shall and does hereby indemnify and hold harmless (in the same manner
and to the same extent as set forth in Section (G)(1)) the Company, each
director of the Company, each officer of the Company and each other Person, if
any, who controls the Company within the meaning of the Securities Act, with
respect to any statement or alleged statement in or omission or alleged omission
from any registration statement under which the offering and sale of such
securities were registered under the Securities Act, any preliminary prospectus,
final prospectus or summary prospectus contained therein, or any amendment or
supplement thereto, if and only if and to the extent that such statement or
alleged statement or omission or alleged omission was made in reliance upon and
in conformity with information furnished in writing to the Company directly by
such Person for use in connection with the

Confidential Information
June 4, 2009 Page 35 of 36


--------------------------------------------------------------------------------



registration statement, any preliminary prospectus, final prospectus or summary
prospectus contained therein, or any amendment or supplement thereto; provided,
however, that the obligation of any such Investor under this Section shall be
limited to an amount equal to the gross proceeds received by such Investor upon
the sale of Registrable Shares sold in such Registration, unless such liability
arises out of or is based upon such Investor’s willful misconduct.

H.     Contribution. If the indemnification provided for in Section (G) is
unavailable or insufficient to hold harmless an Indemnified Party, then each
Indemnifying Party shall contribute to the amount paid or payable to such
Indemnified Party as a result of the losses, claims, damages or liabilities
referred to in Section (G) an amount or additional amount, as the case may be,
in such proportion as is appropriate to reflect the relative fault of the
Indemnifying Party or Indemnifying Parties, on the one hand, and the Indemnified
Party, on the other, in connection with the statements or omissions that
resulted in such losses, claims, demands or liabilities as well as any other
relevant equitable considerations. The relative fault shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Indemnifying Party or Indemnifying
Parties, on the one hand, or the Indemnified Party, on the other, and the
relative intent, knowledge, access to information and opportunity of the parties
to correct or prevent such untrue statement or omission. The Company and the
Investors agree that it would not be just and equitable if contribution pursuant
to this Section were determined by pro rata allocation or by any other method of
allocation that does not take account of the equitable considerations referred
to in the immediately preceding sentence. The amount paid to an Indemnified
Party pursuant to this Section shall be deemed to include any legal or other
expenses reasonably incurred by such Indemnified Party in connection with
investigating or defending any action or claim. No Person guilty of fraudulent
misrepresentation within the meaning of Section 11(f) of the Securities Act
shall be entitled to contribution from any Person that was not guilty of such
fraudulent misrepresentation.

Confidential Information
June 4, 2009 Page 36 of 36


--------------------------------------------------------------------------------